FERNANDEZ, Circuit Judge,
with whom Chief Judge WALLACE and Judges HALL and KLEINFELD join, dissenting:
The State of Arizona, through its initiative process, added Article XXVIII to the State’s constitution. That Article made English the official language of “the public schools and all government functions and actions.” Ariz. Const, art. XXVIII, § 1(2). It also directed that the State and all of its political subdivisions shall “act in English and in no other language,” except in a handful of instances. Id. at § 3. The Article applies to “all government officials and employees during the performance of government business.” Id. at § l(3)(a)(iv). Maria-Kelley F. Yniguez1 does not like Article XXVIII as a matter of policy. I can understand and sympathize with that. It is when she goes beyond the realm of policy and seeks to show that the Article violates the First Amendment to the United States Constitution that she goes astray. It is there that we part company.
She, in effect, proceeds from the fundamentally flawed assumption that while performing government business an official2 or employee has much the same freedom as a private citizen. That leads her into a thicket of incorrect assumptions and assertions about the nature of her speech rights, the nature of language,3 and the rights and duties of the State when it chooses to speak for itself. As a result, she has left the proper analytical pathway and become hopelessly lost in a forest of her own hopes.
I believe that a relatively brief explanation of the relevant constitutional principles will adumbrate the proper path and show that Article XXVIII does not violate Yniguez’s First Amendment rights.4 In so doing I will *955assume, without deciding, that Article XXVIII is just as broad as it appears on its face and that it will, indeed, preclude Yniguez and other employees and officers of the State from speaking in a language other than English when performing state business, unless one of the special exceptions applies.
There can be no doubt that a public employee, like Yniguez, does not have a full panoply of freedoms to do what she likes when she is performing her job. On the contrary, the State can place numerous restrictions upon its employees. The very nature of the employment relationship allows that. For example, even were it assumed that “the citizenry at large has some sort of ‘liberty’ interest within the Fourteenth Amendment in matters of personal appearance,” an employee may be restricted unless the regulation “is so irrational that it may be branded ‘arbitrary.’ ” Kelley v. Johnson, 425 U.S. 238, 244, 248, 96 S.Ct. 1440, 1444, 1446, 47 L.Ed.2d 708 (1976). Similarly, a citizen’s Fourth Amendment privacy rights may be limited at his place of work. See O’Connor v. Ortega, 480 U.S. 709, 724-25, 107 S.Ct. 1492, 1501, 94 L.Ed.2d 714 (1987). And even restrictions that reach beyond the job itself to activities outside the workplace may be proper. See United States Civil Serv. Comm’n v. National Ass’n of Letter Carriers, 413 U.S. 548, 557-65, 93 S.Ct. 2880, 2886-90, 37 L.Ed.2d 796 (1973) (political campaigning or officeholding); cf. United States v. National Treasury Employees Union, — U.S. -, ---, 115 S.Ct. 1003, 1013-15, 130 L.Ed.2d 964 (1995) (at least persons who are not senior executive officers, members of Congress, or judges cannot be subjected to a blanket ban on honoraria when they address “a public audience ... outside the workplace, and [the] content [is] largely unrelated to their government employment”).
It is true that we have come some way since Holmes, then a Justice of the Supreme Court of Massachusetts, wrote that “[a policeman] may have a constitutional right to talk politics, but he has no constitutional right to be a policeman.” McAuliffe v. Mayor of New Bedford, 155 Mass. 216, 29 N.E. 517, 517 (1892). Still and all, as demonstrated by our continued restrictions on political action, we have not entirely abandoned even that concept. It is also true that “ ‘the theory that public employment which may be denied altogether may be subjected to any conditions, regardless of how unreasonable, has been uniformly rejected.’ ” Keyishian v. Board of Regents, 385 U.S. 589, 605-06, 87 S.Ct. 675, 685, 17 L.Ed.2d 629 (1967); see also Wieman v. Updegraff, 344 U.S. 183, 191-92, 73 S.Ct. 215, 218-19, 97 L.Ed. 216 (1952) (oath regarding joining a revolutionary political party). But none of this is helpful to Yniguez, for the erosion of the restrictions upon employees has taken place in the area of their activities while they are not performing government functions. Membership in a political party or engaging in nongovernmental writing or other private activities is not the performance of a government function.
The distinction cuts closer to the bone when the Supreme Court’s treatment of public versus private speech is considered. I will not go through the extensive history of that jurisprudence because its details have little to do with this ease. The law in that area keys on the content of the speech itself. That is, was the speech on a matter of public concern or was it on a matter of private concern? See, e.g., Waters v. Churchill, — U.S. -, -, 114 S.Ct. 1878, 1887, 128 L.Ed.2d 686 (1994). Here, the issue involves the language used, not the public or private concern content of the language. An employee might well speak out on a matter of *956public concern in any language, or might simply engage in private-concern grumbling or disruption in any language. The language does not, in the sense used here, change the content at all.
What is important, however, is the Supreme Court’s description of the strength of the government’s interests and the scope of a government employee’s First Amendment rights. If the matter involved is not one of public concern, the court has left the matter almost entirely in the hands of the employing authority. As the Court said in Connick v. Myers, 461 U.S. 138, 146-47, 103 S.Ct. 1684, 1690, 76 L.Ed.2d 708 (1983): The Court went on to say that not “all matters which transpire within a government office are of public concern....” Id. at 149, 103 S.Ct. at 1691. See also Waters, — U.S. at -, 114 S.Ct. at 1886-87 (1994).
[I]f Myers’ questionnaire cannot be fairly characterized as constituting speech on a matter of public concern, it is unnecessary for us to scrutinize the reasons for her discharge. When employee expression cannot be fairly considered as relating to any matter of political, social, or other concern to the community, government officials should enjoy wide latitude in managing their offices, without intrusive oversight by the judiciary in the name of the First Amendment. Perhaps the government employer’s dismissal of the worker may not be fair, but ordinary dismissals from government service which violate no fixed tenure or applicable statute or regulation are not subject to judicial review even if the reasons for the dismissal are alleged to be mistaken or unreasonable.
[Wjhen a public employee speaks not as a citizen upon matters of public concern, but instead as an employee upon matters only of personal interest, absent the most unusual circumstances, a federal court is not the appropriate forum in which to review the wisdom of a personnel decision taken by a public agency allegedly in reaction to the employee’s behavior_ Our responsibility is to ensure that citizens are not deprived of fundamental rights by virtue of working for the government; this does not require a grant of immunity for employee grievances not afforded by the First Amendment to those who do not work for the State.
It is worthy of note that even if the speech is of public concern, the employee does not have all of the freedom of speech of a private citizen. The government can still discipline the employee in the name of efficiency and the like if the government’s interests in promoting those other concerns outweigh the employee’s interest in speaking out. See, e.g., id. at -, 114 S.Ct. at 1887-88; Connick, 461 U.S. at 149-54, 103 S.Ct. at 1691-93; Pickering v. Board of Educ., 391 U.S. 563, 568-71, 88 S.Ct. 1731, 1734-36, 20 L.Ed.2d 811 (1968). It is from this public concern balancing that Yniguez seeks to draw substantial support because the State has conceded that her speaking in a language other than English would often be more efficient. But efficiency is not the point because this is not a public concern speaking-out case. Nor, as I have said, do I think it is exactly a private concern case. In fact, none of the Supreme Court decisions regarding public or private concern speech involved an employee who was hired to speak for the government and who performed that function in a manner contrary to her instructions.
However, if I were forced to place this case in one pigeonhole or the other, I would say that it is more like a case of private concern speech. The simple fact is that the State, through its constitution, has determined that its work will be done in English, and Yniguez, for her own private reasons, does not wish to obey that determination. At any rate, unless one is thoroughly committed to the economic theory of law, which I am not, one must agree that more than efficiency drives the policies of government. Indeed, as most dictators seem to believe, freedom itself can be very very inefficient.
Yniguez nevertheless argues that her use of a language of her choice to perform the State’s business cannot be restricted. It can be said that each language has a content of its own and that languages are a mode of expressing ideas. Yniguez argues that because words are the skins of ideas, the con*957tent of what is said changes as one moves from one language to another. I think that it is true, but true to a limited extent. It is sometimes difficult enough to make oneself understood in a single language, and the difficulty can be multiplied when one attempts to translate that language into another. However, we should not put too much weight on the difficulties, for it is pellucid that languages are not so protean that we cannot recognize ideas in translation. Yet, I will assume (along with Yniguez) that the content does change to a measurable extent when the State’s rules, regulations, and messages are changed into a different language, even if language is not pure content.
If that is true, it is a powerful reason to uphold Article XXVIII. It is well settled that the State has the right to control the content of what it is paying for; it can control what is said by those who are acting on its behalf. As the Supreme Court put it in Rosenberger v. Rector and Visitors of Univ. of Va., — U.S. -, -, 115 S.Ct. 2510, 2518-19, 132 L.Ed.2d 700 (1995):
[W]hen the State is the speaker, it may make content-based choices. When the University determines the content of the education it provides, it is the University speaking, and we have permitted the government to regulate the content of what is or is not expressed when it is the speaker or when it enlists private entities to convey its own message. In the same vein, in Rust v. Sullivan [500 U.S. 173, 111 S.Ct. 1759, 114 L.Ed.2d 233 (1991)] we upheld the government’s prohibition on abortion-related advice applicable to recipients of federal funds for family planning counseling. There, the government did not create a program to encourage private speech but instead used private speakers to transmit specific information pertaining to its own program. We recognized that when the government appropriates public funds to promote a particular policy of its own it is entitled to say what it wishes. 500 U.S. at 194 [111 S.Ct. at 1772]. When the government disburses public funds to private entities to convey a governmental message, it may take legitimate and appropriate steps to ensure that its message is neither garbled nor distorted by the grantee.
Cf. Garcia v. Spun Steak Co., 998 F.2d 1480, 1487 (9th Cir.) (private employers may preclude speaking of a language other than English on the job — “an employee must often sacrifice individual self-expression during working hours”), reh’g en banc denied, 13 F.3d 296 (1993), cert. denied, — U.S. -, 114 S.Ct. 2726, 129 L.Ed.2d 849 (1994); Jurado v. Eleven-Fifty Corp., 813 F.2d 1406, 1410-12 (9th Cir.1987) (private radio broadcaster may insist that its employees broadcast in English); Garcia, 13 F.3d at 302 (“No reasonable person would suggest that Title VII requires the operator of an English language radio station to permit a hired broadcaster to broadcast ... in another language-”) (Reinhardt, J., dissenting from denial of rehearing en banc); Gutierrez v. Municipal Court, 838 F.2d 1031, 1041 (9th Cir.), reh’g en banc denied, 861 F.2d 1187 (1988), vacated as moot, 490 U.S. 1016, 109 S.Ct. 1736, 104 L.Ed.2d 174 (1989).
Thus, to the extent that language involves content, the State may choose to direct what that content must be. Moreover, it can hardly be doubted that the State can even choose to foster a particular language to some extent. As the Supreme Court said in Meyer v. Nebraska, 262 U.S. 390, 402, 43 S.Ct. 625, 628, 67 L.Ed. 1042 (1923) (emphasis added): “The power of the state to compel attendance at some school and to make reasonable regulations for all schools, including a requirement that they shall give instructions in English, is not questioned.” Certainly, if the State can require teaching in a particular language, it can itself choose to use a particular language to express the content of what it has to say.
To the extent that a language involves a mode of expressing ideas which themselves could be expressed in different languages, Yniguez’s argument fares no better. It is most difficult to see why the State cannot constitutionally require its employees to use one mode of expression — one language — just as it can require that its employees use a particular mode of performing the rest of their duties. Surely, for example, the State can direct that its ditches be dug and that its contracts be let in particular ways, even if an *958employee correctly thinks that another mode of performance would be more efficient. Any good employer will listen to its employees’ suggestions about how a job may best be done, but employers are not required to follow those suggestions. Nor does the First Amendment change that. Cf. Smith v. Arkansas State Highway Employees, 441 U.S. 463, 465, 99 S.Ct. 1826, 1828, 60 L.Ed.2d 360 (1979) (per curiam).
When a mode of expression attracts First Amendment scrutiny, it is because it implicates ideas themselves. There is nothing sacrosanct about the mode. It, as a mode, could be regulated if the regulation only be rational. But where the mode becomes laden with content, the mode itself may be scrutinized so that any protected content will not be injured. As the Supreme Court said in R.A.V. v. City of St. Paul, 505 U.S. 377, 112 S.Ct. 2538, 120 L.Ed.2d 305 (1992), in reference to sound trucks and fighting words: “[e]ach ... is a ‘mode of speech’ ...; both can be used to convey an idea, but neither has, in and of itself, a claim upon the First Amendment.” Id. at 386, 112 S.Ct. at 2545. See also Clark v. Community for Creative Non-Violence, 468 U.S. 288, 293-95, 104 S.Ct. 3065, 3068-69, 82 L.Ed.2d 221 (1984) (assuming — not deciding — that overnight camping is expressive conduct, it can still be regulated); United States v. O’Brien, 391 U.S. 367, 375, 88 S.Ct. 1673, 1678, 20 L.Ed.2d 672 (1968) (“We cannot accept the view that an apparently limitless variety of conduct can be labeled ‘speech’ whenever the person engaging in the conduct intends thereby to express an idea.”). The point is underscored by Texas v. Johnson, 491 U.S. 397, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989). There, even though the mode of showing contempt was the highly expressive and content-laden act of burning the flag, only a bare majority of the Court was willing to find constitutional protection for the defendant’s activities. Id. at 420, 109 S.Ct. at 2548.
Thus, Yniguez cannot seek First Amendment protection of the pure mode element of a language. The mode must itself seek shelter under the wing that protects the expressive or content element. However, as already indicated, the content element cannot help her here.
Of course, none of this means that the State can preclude the general public from learning or speaking a particular language. The State cannot do that. See Farrington v. Tokushige, 273 U.S. 284, 299, 47 S.Ct. 406, 409, 71 L.Ed. 646 (1927); Bartels v. Iowa, 262 U.S. 404, 411, 43 S.Ct. 628, 630, 67 L.Ed. 1047 (1923); Meyer, 262 U.S. at 400-03, 43 S.Ct. at 627-28; cf. Pierce v. Society of Sisters, 268 U.S. 510, 534-35, 45 S.Ct. 571, 573, 69 L.Ed. 1070 (1925). It does mean that any protection must be sought in a place other than the First Amendment, or for something other than the mode itself.
The penultimate line needed to sketch the path out of Yniguez’s thicket can be drawn by considering the fact that individual citizens have no constitutional right to require that state services be performed in any particular language. When plaintiffs asserted that they had a constitutional right to have the State supply Spanish-speaking employees and notices in Spanish, we turned that claim aside. See Carmona v. Sheffield, 475 F.2d 738, 739 (9th Cir.1973). And when a demand for bilingual education was made, we also turned that aside. Guadalupe Org., Inc. v. Tempe Elementary Sch., Dist. No. 3, 587 F.2d 1022, 1026-27 (9th Cir.1978). As we saw it, that was a question of a high political order and was one for the people themselves to decide. Id. at 1027. The people of Arizona decided the question here, for good or ill.
This case, then, presents a confluence of lines of argument. Employees of the State are subject to numerous restrictions upon their freedoms, their actions, and their speech, which the government could not impose upon the general public. The State can, in general, control the content and mode of its own speech, and the general public does not have a constitutional right to have the State provide services in any particular language. In the face of all of that, it is well nigh unintelligible to say that individual officers and employees of the State can perform state business in a language of their own choice, despite the State’s direction that they shall use a particular language.
*959Of course, I recognize that a State’s restrictions upon its employees must not be so irrational that they may be branded arbitrary. See Kelley, 425 U.S. at 248, 96 S.Ct. at 1446. Can this Article of the Arizona Constitution be so branded if we believe it to be ill-conceived? I think the answer lies in Guadalupe Organization, 587 F.2d at 1027 (citation omitted):
Linguistic and cultural diversity within the nation-state, whatever may be its advantages from time to time, can restrict the scope of the fundamental compact. Diversity limits unity. Effective action by the nation-state rises to its peak of strength only when it is in response to aspirations unreservedly shared by each constituent culture and language group. As affection which a culture or group bears toward a particular aspiration abates, and as the scope of sharing diminishes, the strength of the nation-state’s government wanes.
Syncretism retards, and sometimes even reverses, the shrinkage of the compact caused by linguistic and cultural diversity. But it would be incautious to strengthen diversity in language and culture repeatedly trusting only in the syncretic processes to preserve the social compact. In the language of eighteenth century philosophy, the century in which our Constitution was written, the social compact depends on the force of benevolence which springs naturally from the hearts of all men but which attenuates as it crosses linguistic and cultural lines. Multiple linguistic and cultural centers impede both the egress of each center’s own and the ingress of all others. Benevolence, moreover, spends much of its force within each center and, to reinforce affection toward insiders, hostility toward outsiders develops.
The fundamental nature of these tendencies makes clear that their scope varies from generation to generation and is fixed by the political process in its highest sense. The Constitution, aside from guaranteeing to individuals certain basic rights, privileges, powers, and immunities, does not speak to such matters; it merely evidences a compact whose scope and strength cannot be mandated by the courts but must be determined by the people acting upon the urgings of their hearts. The decision of the appellees to provide a predominantly monocultural and monolingual educational system was a rational response to a quintessentially “legitimate” state interest. The same perforce would be said were the appellees to adopt the appellants’ demands and be challenged by an English-speaking child and his parents whose ancestors were Pilgrims.
Whatever may be the consequences, good or bad, of many tongues and cultures coexisting within a single nation-state, ... [their validity] cannot be determined by reference to the Constitution.
In fine, the people of the State of Arizona did not violate the First Amendment when they adopted Article XXVIII. For good or ill, it was a question “for the people to decide.” Id.
Therefore, I respectfully dissent.

. She has been joined by Arizonans Against Constitutional Tampering (AACT), but this opinion will generally hereafter refer only to her for notational convenience.


. I see no substantial difference between employees and state officials when the officials are performing the business of the state.


. I use the word "language” to refer to those bodies of words and their pronunciation and methods of combining them which are used and understood by a considerable community and established by long usage. See Webster’s Third New International Dictionary 1270 (1986). Most prominently mentioned in this case are English and Spanish.


.I undertake this explication with some disquiet because a jurisdictional question broods over this case. Yniguez herself no longer works for the State. That certainly moots her claim for injunc-tive relief. The Attorney General says that the State has expressly waived its Eleventh Amendment defense to nominal damages, but Yniguez did not ask for those damages in the district court. It seems unusual to allow her to now appeal the failure of the district court to grant *955those damages. See Fitzgerald v. Century Park, Inc., 642 F.2d 356, 359 (9th Cir.1981) (declining to consider plaintiff's request for nominal damages raised for the first time on appeal). As to AACT, we have no evidence before us to indicate that it meets the requirements of the traditional standing doctrine. See Hunt v. Washington State Apple Advertising Comm’n, 432 U.S. 333, 343, 97 S.Ct. 2434, 2441, 53 L.Ed.2d 383 (1977). However, we have declared a special rule that public interest group sponsors and supporters of initiative measures have standing as of right. See United States v. City of Oakland, 958 F.2d 300, 301 (9th Cir.1992); Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 527-28 (9th Cir.1983), aff'd, 790 F.2d 760 (9th Cir.1986); Washington State Bldg. & Constr. Trades Council v. Spellman, 684 F.2d 627, 630 (9th Cir.1982), cert. denied, 461 U.S. 913, 103 S.Ct. 1891, 77 L.Ed.2d 282 (1983). The same rule must apply to public interest group opponents of initiative measures. Thus, I press on.